People v Saunders (2022 NY Slip Op 03910)





People v Saunders


2022 NY Slip Op 03910


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2019-04006
 (Ind. No. 18-00091)

[*1]The People of the State of New York, respondent,
vNathaniel Saunders, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek and Renada N. Lewis of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (David S. Zuckerman, J., at plea; Larry J. Schwartz, J., at sentence), rendered March 12, 2019, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record does not establish that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bisono, 36 NY3d 1013, 1017; People v Thomas, 34 NY3d 545, 566). The County Court's colloquy and the written waiver form mischaracterized the nature of the right to appeal by stating that the defendant's sentence and conviction would be final (see People v Velez, 184 AD3d 880, 880-881). Thus, the purported waiver does not preclude appellate review of the defendant's excessive sentence claim.
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
CONNOLLY, J.P., ROMAN, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court